Citation Nr: 1720976	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-18 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for prostate cancer.  

5.  Entitlement to higher rating(s) for the Veteran's service-connected dysthymia and service-connected posttraumatic stress disorder (PTSD), currently evaluated as dysthymia with PTSD and rated as 30 percent disabling.  

6.  Entitlement to a rating in excess of 10 percent for sinusitis with allergic rhinitis, effective prior to May 31, 2013.  

7.  Entitlement to a rating in excess of 30 percent for sinusitis with allergic rhinitis, effective May 31, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to September 1992.  He was an administrative special and legal services specialist.  He had service during the Persian Gulf War from December 1990 to March 1991, when he was assigned to the Air Force Central Command Judge Advocate's office in Riyadh, Saudi Arabia.  

This case was previously before the Board of Veterans' Appeals (Board) in May 2015, when it was remanded for further development.  Following the requested development, the VA confirmed and continued its denial of entitlement to service connection for sleep apnea and heart disease.  It raised the rating for sinusitis from 10 percent to 30 percent, effective May 31, 2013.  The Veteran also perfected his appeal with respect to the issues of service connection kidney stones and prostate cancer and the issue of the ratings for the service-connected psychiatric disability.  Thereafter, the case was returned to the Board for further appellate action.

The following issues are addressed in the REMAND at the end of this decision:  1) entitlement to service connection for obstructive sleep apnea, 2) entitlement to service connection for heart disease, 3) entitlement to service connection for prostatitis, and 4) the issue of the ratings for the service-connected psychiatric disabilities.


FINDINGS OF FACT

1.  The Veteran's kidney stones were first reported years after service, and the preponderance of the evidence is against a finding that they are in any way related to service.

2.  Throughout the appeal period, the Veteran's service-connected sinusitis with allergic rhinitis was manifested by frequent incapacitating episodes but not 50-percent or more nasal obstruction; at no point during the appeal period does the evidence reflect disability manifested by radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  



CONCLUSIONS OF LAW

1.  Kidney stones are not the result of disease or injury incurred in or aggravated by service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.317 (2016).  

2.  Throughout the appeal period, the criteria for a 30 percent rating for sinusitis with allergic rhinitis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6514 (2016).  

3.  The criteria for a rating in excess of 30 percent for sinusitis with allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6514 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of an appeal, the VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  After reviewing the record, the Board finds that the VA has met that duty.  

On many occasions, such as in December 2006 and September 2010, the VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  The VA has also obtained identified and available evidence, conducted examinations, and offered the Veteran an opportunity for a hearing before the Board.  In his substantive appeal, VA Form 9, dated in October 2015, the Veteran stated that records reflecting his treatment at Moody Air Force Base shortly after service and recent records of his VA psychiatric treatment by Dr. T. had not been associated with the record.  However, such those records were associated with the claims file in August 1994 and April 2016, respectively.  
There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims, and the record shows that he and his representative are well-acquainted with the requirements to substantiate his claims.  Accordingly, the Board will proceed to the merits of the appeal.  

Service Connection for Kidney Stones

The Veteran contends that his kidney stones are, primarily, the result of his exposure to vaccines or toxic chemicals associated with his participation in the Persian Gulf War.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report the onset of right flank pain.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his kidney stones.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is the probative evidence of record negative for a nexus between the Veteran's kidney stones and any incident in service, such a nexus is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303 (2016). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016).

For certain disabilities, such as kidney stones, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2016).  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

The Veteran's service treatment records, the report of his May 1972 service entrance examination, and the report of his July 1992 retirement examination are negative for any complaints or clinical findings of kidney stones.  Indeed, during his entry and retirement examinations, he responded, "No", when asked if he then had, or had ever had, a kidney stone or blood in his urine.  On examination, his genitourinary system was found to be normal.  
During a VA examination in August 2010, it was noted that started in 1995, the Veteran had been treated on several occasions for kidney stones.  It was further noted that in March 1996, the Veteran had been treated by R. N., M.D., a private urologist.  In part, the Veteran complained of right flank pain.  However, Dr. N. reportedly felt that those complaints were positional in nature and not concerned with any kidney problem.  

In January 1998, the Veteran's private treating urologist, D. K., M.D. reported that the Veteran had passed a renal stone.  Dr. K. noted, however, that he had not found an etiology for that stone.  That was several years after the Veteran's retirement from service, and when combined with the findings of a normal genitourinary system at retirement, it constitutes evidence against the claim for service connection for kidney stones.  However, that does not end the inquiry.  

The Veteran contends that his kidney stones are the result of vaccines administered to United States service members during the Persian Gulf War, or to his exposure to toxic chemicals during that war.  Although he has submitted copies of numerous internet medical articles to support his contentions, he is not competent by training or experience to determine the applicability of those articles to his claim.  Indeed, none of those articles refer to the Veteran or his specific case, nor have any of his health care providers cited any of those articles in evaluating the Veteran's claim.  Furthermore, those articles do not cite kidney stones as a residual of vaccines or exposure to toxic chemicals during the Persian Gulf War.  Nevertheless, the VA examined the Veteran in August 2010 to determine the nature and etiology of his kidney stones.  That examination was performed by a board-certified urologist.  Following the examination, he stated that the etiology of the Veteran's kidney stones was unknown.  He further stated that he was unaware of any environmental factors in the causation of kidney stones.  That opinion has not been refuted by competent findings or opinions and constitutes further evidence against the claim for service connection for kidney stones.  

In sum, the preponderance of the evidence is against a finding that the Veteran's kidney stones had their onset in or as a result of any event in service.  As such, he does not meet the criteria for service connection; and, therefore, service connection for kidney stones is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016). 

The Increased Rating Claims

The Veteran contends that the ratings for his sinusitis with allergic rhinitis before and after May 31 2013 do not adequately reflect the severity of that disorder.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

The Veteran's sinusitis with allergic rhinitis is rated in accordance with a general rating formula.  38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514 (2016).  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

Allergic rhinitis is rated in accordance with 38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).  A 10 percent rating is warranted when there are no associated polyps, but there is greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when polyps are present.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Evidence relevant to the Veteran's claim for an increased rating for sinusitis with allergic rhinitis, prior to May 31, 2013, includes VA examinations in April 2006, July 2009, July 2010, and August 2011, as well as private medical records reflecting the Veteran's treatment in January and July 2007.  The private medical records were received on February 23, 2007.  

The VA examination in April 2006 shows that the Veteran's maxillary sinus was mildly tender with mildly erythematous mucosa, but that his nose and sinuses were, otherwise, generally, clear with no lesions or drainage.  He took daily medication which was effective, and there was no evidence of any incapacitating episodes.  In addition, he had not lost any time from his job due to sinusitis with allergic rhinitis during the previous 12 months. 

During treatment by L. S., M.D. in January and July 2007, the Veteran complained of recurrent sinus headaches, sinus infections, respiratory difficulty, and typical hay fever symptoms.  On examination, the Veteran had pale, swollen nasal tissue with thin mucus present and a small posterior oropharyngeal opening.  A CT of the sinuses revealed mucous membrane thickening in the right maxillary sinus and ostium and also mucous membrane thickening in the ethmoid air cells.  It was noted that the Veteran frequently had sinus inflammation and infections for which he took antibiotics, other medications, and weekly injections.

During his and July 2009 VA examination, the Veteran's sinusitis continued to be manifested primarily by facial pain, nasal congestion, and a runny nose for which he took medication and weekly injections.  He reported 4 incapacitating episodes over the previous 12 months; and during his July 2010 VA examination, he reported 3 incapacitating episodes of sinusitis and more than 6 non-incapacitating episodes during the previous 12 months.  Together with the treatment reports from Dr. S., such evidence meets or more nearly reflects the criteria for a 30 percent rating for sinusitis with allergic rhinitis.  At the very least, there is an approximate balance of evidence both for and against the claim that his sinusitis with allergic rhinitis met those criteria. Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the claim is decided on that basis.  Considering all the lay and medical evidence of record, the Board finds that the evidence reflects that the disability has been manifested by symptoms reflected in the criteria for the 30 percent rating throughout the appeal, to include when considering the frequency of the incapacitating episodes.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).  To that extent, the appeal is allowed.  In arriving at this decision, the Board has considered the possibility of a still-higher rating.  

While Dr. S. reports that the Veteran experienced difficulty almost every day, the preponderance of the evidence is against a finding that it was productive of near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The preponderance of the evidence, such as VA examinations in May 2013, and June 2016 continue to show that the Veteran's sinusitis with allergic is manifested by headaches, stuffiness, drainage, and watery eyes and 6 or more non-incapacitating episodes.  Throughout the course of the appeal, the Veteran has not demonstrated nasal polyps or had sinus surgery of any kind associated with his sinusitis with allergic rhinitis.  The evidence does not show rhinitis manifested by 50 percent or more obstruction at any time.  In addition, the VA examinations have shown that the Veteran's sinuses were, generally, clear without hypertrophy.  Although he noted that the pain was annoying and affected his work, there is no evidence that his sinusitis with allergic rhinitis caused him to miss time from work.  Given such evidence, the Veteran does not meet or more nearly approximate the criteria for a rating in excess of 30 percent.   To that extent, the appeal is denied.  


ORDER

Service connection for kidney stones is denied.

A 30 percent rating is granted for sinusitis with allergic rhinitis for the entire appeal period, subject to the law and regulations governing the award of monetary benefits.  

A rating in excess of 30 percent for sinusitis with allergic rhinitis is denied. 



REMAND

The Veteran contends that his prostate cancer was first manifested in service or is a result of his exposure to vaccines or toxic chemicals associated with his participation in the Persian Gulf War.  His service treatment records show that he complained of urinary frequency in April 1979 and prostate problems from May 1991 through February 1992.  To date, he has not been examined by the VA to determine if there is a direct link between his inservice complaints and his prostate cancer.  

In its May 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine, in part, whether it was at least as likely as not that his sleep apnea had been caused or aggravated by any of his service-connected disabilities, specifically including sinusitis with allergic rhinitis.  The Board noted the following:  a December 2009 letter in which H. L., M.D., a treating physician practicing in the area of pulmonary medicine, explained that the Veteran had developed hyperplasia of his pharyngeal tissue, secondary to his chronic sinusitis, and that it was most likely that the Veteran experienced sleep apnea due to development of hyperplastic pharyngeal tissue and severe chronic sinusitis; a December 2012 letter from Dr. L. in which he stated that the Veteran's service-connected PTSD and temporomandibular joint syndrome (TMJ) both contributed directly to sleep apnea.  

Following the June 2016 VA examination, the examiner opined that the Veteran's sleep apnea had not been incurred in or caused by the claimed in-service injury.  The examiner stated that he had taken Dr. L.'s opinion into consideration but did not address whether the Veteran's hyperplasia of the pharyngeal tissue, secondary to chronic sinusitis contributed to the obstructive sleep apnea.  In addition, the VA examiner did not consider whether the sinusitis, the PTSD, or the TMJ had aggravated the Veteran's obstructive sleep apnea.  Such deficiencies are, potentially, prejudicial to the Veteran and must be remedied.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its May 2015 remand, the Board also directed the AOJ to schedule the Veteran for a VA examination to determine, in part, whether it was at least as likely as not that his heart disease had been caused or aggravated by any of his service-connected disabilities, specifically including PTSD and TMJ.  The Board noted a December 2012 letter in which Dr. L. stated that the Veteran's service-connected PTSD and TMJ both contributed directly to heart disease.  Also noted was a February 2013 letter in which L. S., M.D., opined that the Veteran's recent heart attack and atherosclerotic process were related to service-connected PTSD. 

With respect to the issue of entitlement to a higher rating for the service-connected psychiatric disability, based on the Veteran's contentions, the Board finds a new VA examination should be obtained.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009)

In light of the foregoing, the Board finds that further development of the record is warranted prior to further appellate consideration.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action: 

1.  Obtain updated VA treatment records.  

2.  Thereafter, schedule the Veteran for a psychiatric examination to determine the severity of his dysthymia and PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The examiner must attempt to differentiate the manifestations of each diagnosis and determine the functional impact of those manifestations on his daily activities.  That is, discuss the symptoms due to the dysthymia separate from that of the PTSD. If that is not medically possible, the examiner should state why that is so.  The examiner's discussion of the severity of the Veteran's psychiatric disability and whether the two diagnoses result in the same manifestations or if, instead, they result in separate manifestations capable of separation of symptoms would greatly assist in the proper rating of these psychiatric disabilities.  

3.  After completing directive #1, return the case to the examiner who performed the Veteran's VA examination with respect to sleep apnea.  Ask him to address the letters from Dr. L., dated in December 2009 and December 2012.  

With respect to aggravation, the VA examiner must state whether it is at least as likely as not (at least a 50/50 chance) that there has been an increase in the severity of the Veteran's obstructive sleep apnea that is proximately due to or the result of his service-connected sinusitis, PTSD, and/or TMJ and not due to the natural progress of the obstructive sleep apnea.  

The examiner must state HOW AND WHY he reached the opinions he did.  If the examiner is unable to reach an opinion without resort to speculation, he must state why that is so.  

If the June 2016 VA examiner is unavailable, forward the case to another appropriate clinician for review and opinions.  If the examiner finds that an additional examination is warranted, that examination must be scheduled.  

4.  After completing directive #1, return the case to the examiner who performed the Veteran's VA examination with respect to heart disease.  

Ask the examiner to address the following:  the 2012 letter in which Dr. L. stated that the Veteran's service-connected PTSD and TMJ both contributed directly to heart disease; the February 2013 letter in which L. S., M.D., opined that the Veteran's recent heart attack and atherosclerotic process were related to service-connected PTSD.  Specifically, the examiner must state whether it is at least as likely as not that the Veteran's PTSD and/or TMJ CAUSED OR AGGRAVATED the Veteran's heart disease.  The VA examiner must state HOW AND WHY he reached the opinions he did.  If the examiner is unable to reach an opinion without resort to speculation, he must state why that is so.  

If the June 2016 VA examiner is unavailable, forward the case to an appropriate clinician for review and opinions.  If the examiner finds that an additional examination is warranted, that examination must be scheduled.  

5.  After completing directive #1, schedule the Veteran for a genitourinary examination to determine the etiology of his prostate cancer.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's prostate cancer is due to his complaints of prostate problems in service.  In so doing, the examiner must address the October 2010 letter from L. S., M.D., which suggests that the Veteran's prostatitis is due to his exposure to toxic chemicals during his participation in the Persian Gulf War.

The examiner must state HOW AND WHY he or she reached the opinion they did.  A well-reasoned opinion with references to the evidence of record and the current medical literature will be extremely helpful to the Board.  If the examiner is unable to render an opinion without resort to speculation, he or she must state why that is so.  

6.  After completing the above, undertake any other indicated development.  Then readjudicate the following issues:  a) Entitlement to service connection for sleep apnea; heart disease; and prostate cancer and  b) entitlement to increased rating(s) for service connected psychiatric disability.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


